Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18, 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. (US 2014/0112276).
For claim 1, Ahn teaches: A method of wireless communication performed by a base station (BS) (see at least 0138-0141 and fig. 11, UE and BS may comprise processor/memory for communication), comprising:
determining a set of time differences for a set of physical random access channel signals received at a set of transmit receive points (TRPs) (see at least 0071-0072, BS may calculate time alignment value based on random access preamble.  See at least 0120, 0132 and fig. 7, as multiple serving cells are employed with timing difference, preambles may also be from secondary cell (0091-0095, any number of secondary cells may be implemented with RRHs (TRPs)), thus a set of one or more preambles may be received at a BS with different propagation/time delays);
determining a quantity of timing advances to apply to a multi-TRP transmission based at least in part on the set of time differences (see at least 0095-0100 and fig. 8, BS may determine separate timing advance commands TACs for the different cells and/or cell groups based on propagation delay characteristics); and
transmitting, to a user equipment (UE), an indication of the quantity of timing advances to apply to the multi-TRP transmission (see at least 0095-0100, 0071, and fig. 8, BS may transmit TACs to the UE to update transmission timing; 0100-0102, BS may inform UE of cell groups and/or number of TACs).
For claim 2, Ahn teaches claim 1, Ahn further teaches: further comprising: grouping a subset of the set of TRPs based at least in part on a corresponding subset of the set of time differences (see at least 0096, cell groups may be classified based on propagation delay characteristics, thus a subset of the cells (RRHs) may be grouped based on their corresponding propagation delay characteristics); and wherein determining the quantity of timing advances comprises: determining the quantity of timing advances based at least in part on grouping the subset of the set of TRPs (see at least 0096-0100 and fig. 8, TACs may be transmitted according to the groupings e.g. 8a-d shows separate TAC and/or offset per group).
For claim 3, Ahn teaches claim 1, Ahn further teaches: further comprising: transmitting, to the UE, information identifying a mapping between the quantity of timing advances and the set of TRPs (see at least 0096-0101 and fig. 8, TACs may be transmitted according to the groupings e.g. 8a-d shows TACs may each be mapped to a field indicating cell and/or cell group to which TAC is applied; cell group information may be sent to UE).
For claim 5, Ahn teaches claim 1, Ahn further teaches: wherein transmitting the indication comprises: transmitting the indication via at least one TRP of the set of TRPs (see at least 0123-0124, UE may receive RAR including TAC through a PDSCH which may be transmitted from primary or secondary cell (also see 0123, “cross-cc scheduling”)).
For claim 6, Ahn teaches: A method of wireless communication performed by a user equipment (UE) (see at least 0138-0141 and fig. 11, UE and BS may comprise processor/memory for communication), comprising:
receiving an indication of a quantity of timing advances to apply to one or more multi-transmit receive point (TRP) transmissions (see at least 0095-0100 and fig. 8, BS may determine separate timing advance commands TACs for different cells and/or cell groups based on propagation delay characteristics, and transmit TACs to the UE to update transmission timing); and
transmitting, to a set of TRPs, the one or more multi-TRP transmissions in accordance with one or more timing advances based at least in part on the indication of the quantity of timing advances (see at least 0095-0100, 0071, and fig. 8, BS may transmit TACs to the UE to update transmission timing; 0100-0102, BS may inform UE of cell groups and/or number of TACs).
For claim 7, Ahn teaches claim 6, Ahn further teaches: further comprising: grouping a subset of the set of TRPs (see at least 0100-0102, BS may inform UE of cell groups; 0096, cell groups may be classified based on propagation delay characteristics, thus a subset of cells (RRHs) may be grouped based on their corresponding propagation delay characteristics); and wherein determining the quantity of timing advances comprises: transmitting a multi-TRP transmission, of the one or more multi-TRP transmissions, to the subset of the set of TRPs using a single timing advance of the one or more timing advances (see at least 0096-0100 and fig. 8, TACs may be transmitted according to the groupings e.g. 8a-d shows a separate TAC and/or offset per group).
For claim 8, Ahn teaches claim 6, Ahn further teaches: further comprising: receiving information identifying a mapping between the quantity of timing advances and the set of TRPs (see at least 0096-0101 and fig. 8, TACs may be transmitted according to the groupings e.g. 8a-d shows TACs may each be mapped to a field indicating cell and/or cell group to which TAC is applied; cell group information may be sent to UE).
For claim 10, Ahn teaches claim 6, Ahn further teaches: wherein receiving the indication comprises: receiving the indication from at least one TRP of the set of TRPs (see at least 0123-0124, UE may receive RAR including TAC through a PDSCH which may be transmitted from primary or secondary cell (also see 0123, “cross-cc scheduling”)).
Claim 11 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 12 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 15 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 16 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 18 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.
Claim 20 recites an apparatus substantially similar to the method of claim 10 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 4, 9, 14, 19 rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2014/0112276) in view of Zhang et al. (US 2020/0137730) in view of Papasakellariou et al. (US 2016/0100422).
For claim 4, Ahn teaches claim 1, but not explicitly: wherein the indication of the quantity of timing advances is included in downlink control information of a physical downlink control channel message type 2.  Zhang from an analogous art teaches (see at least 0188, 0121, type 2 PDCCH may be used for downlink transmission to a terminal), Papasakellariou from an analogous art teaches (see at least 0131, PDCCH itself may contain RAR message to reduce overhead).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhang, Papasakellariou to the system of claim 1, so TACs may be comprised in a RAR transmitted in type 2 PDCCH, as suggested by Zhang and Papasakellariou.  The motivation would have been to efficiently transmit downlink by adapting well known PDCCH type to send TACs with reduced overhead to UE (Zhang 0188, Papasakellariou 0131).
For claim 9, Ahn teaches claim 6, but not explicitly: wherein the indication of the quantity of timing advances is included in downlink control information of a physical downlink control channel message type 2.  Zhang from an analogous art teaches (see at least 0188, 0121, type 2 PDCCH may be used for downlink transmission to a terminal), Papasakellariou from an analogous art teaches (see at least 0131, PDCCH itself may contain RAR message to reduce overhead).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zhang, Papasakellariou to the system of claim 6, so TACs may be comprised in a RAR transmitted in type 2 PDCCH, as suggested by Zhang and Papasakellariou.  The motivation would have been to efficiently transmit downlink by adapting well known PDCCH type to send TACs with reduced overhead to UE (Zhang 0188, Papasakellariou 0131).
Claim 14 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 9 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kwon et al. (US 2018/0007646) discloses an apparatus and method for uplink synchronizing in multiple component carrier system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467